DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite “comprised essentially of” which renders the claims indefinite because it is not clear whether the language equates to either comprising, consisting, or consisting essentially of.  It is not clear whether the language is open or closed.  For purposes of examination, comprised essentially of has been interpreted as consisting essentially of.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-7, 8, 10, 12-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Forloni (US 2014/0017490).
Forloni ‘490 discloses a recyclable film (paragraphs [0015], [0019]) comprising an outer surface comprising a polar polymer (outer skin layer D, paragraphs [0061 – 0064], [0070 – [0078], [0085]), an inner surface comprising a sealant (layer C, paragraphs [0061 – 0065], [0085]), a polar polymer compatibilizer located between the outer surface and the inner surface (tie layer B, paragraphs [0079], [0082], [0085 – 0086]), a barrier layer (layer A, paragraphs [0067 - 0068], [0085 – 0086]) between the outer film/surface wherein the outer film/surface is oriented (paragraph [0111]) and the barrier layer is adjacent to the outer film (paragraphs [0085 – 0086]), an outer film comprising at least one polar polymer (outer skin layer D, paragraphs [0061 – 0064], [0070 – [0078], [0085]) and multilayer inner film comprising an inner layer comprising a sealant (layer C, paragraphs [0061 – 0065], [0085]) and a polar polymer compatibilizer layer (tie layer B, paragraphs [0079], [0082], [0085 – 0086]), wherein the outer film is oriented (paragraph [0111]) and the outer film is attached to the multilayer film (paragraphs [0085 – 0086]) (applies to claims 1-2, 5, 8 and 15-18).
Forloni ‘490 discloses wherein the polar polymer is a polyamide (paragraphs [0070 – 0079]), wherein the recyclable film consists essentially of polar polymers and polyolefin polymers (since all of the layers are polar or polyolefin polymers (paragraphs [0061 – 0086]), a package comprising the recyclable film (paragraphs [0003 – 0004], [0312]), wherein the barrier layer comprises an ethylene vinyl alcohol copolymer .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (US 2014/0017490) in view of Forloni (US 2009/0011263, cited by applicant).
Forloni ‘490 does not disclose wherein the outer surface consists essentially of polyamide, wherein the outer film is BON, wherein the outer film is OPET.
Forloni ‘263 discloses wherein the outer surface consists essentially of polyamide, wherein the outer film is BON, wherein the outer film is OPET (paragraphs [0119 – 0120] in a package for the purpose of providing improved stiffness.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the outer surface consists essentially of polyamide, wherein the outer film is BON, wherein the outer film is OPET in Forloni ‘490 in order to provide improved stiffness as taught or suggested by Forloni ‘263.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 11, 2022